DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5,7,9,12,14-16 and 42-44 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
In the previous Office action, mailed on 11/15/2021, claims 10, 11, and 13 were deemed allowable subject matter. In view of the amendment filed 02/15/2022, independent claim 1 incorporated the allowable subject matter of claim 10, independent claim 42 incorporated the allowable subject matter of claim 11, and independent claim 43 incorporated the allowable subject matter of claim 13.
The closest prior art is Liu et al. (US20160303795) and Van Esbroeck et al. (US20180029296).
Regarding claims 1, 42, and 43 Liu teaches an apparatus (fabrication apparatus 100; Figure 1) for making a stereolithographic object ([0023] object to be formed in the printing area 116), the apparatus comprising:
a platform (platform 114; Figure 1) for making the stereolithographic object thereon (see 116 on 114 in Figure 1), a surface (bottom of air chamber 118 in Figure 1) and a flexible element (film 102; Figure 1) mounted between the surface and the platform (see 102 between 114 and bottom of 118 in Figure 1), the flexible element being in spaced apart relation to the 
a positioner (mechanical assembly 104; Figure 1) operably coupled to at least one of the platform and the surface and operable to reduce the distance between the platform and the surface (see distance between 114 and bottom of 118 in leftmost Figure in Figure 2 in comparison to middle and rightmost Figure in Figure 2), wherein when the distance between the platform and the surface is so reduced the gap remains at least partially open (see 118 in leftmost Figure in Figure 2);
wherein the gap is in pressure communication with an exterior for pressure equalization between the gap and the exterior ([0028] An oxygen concentration control system 130 may be provided that is operatively coupled to air chamber 118… adjusting the oxygen concentration in air chamber 118. The air chamber 118 may include air inlets and outlets connected to the oxygen concentrators and generators of the oxygen concentration control system 130).
Further, regarding claims 1, 42, and 43, Van Esbroeck teaches an apparatus (additive manufacturing device 10; Figure 1) for making a stereolithographic object (cured layer 51; Figure 5-8), the apparatus comprising:
a platform (build platform 40; Figure 1) for making the stereolithographic object thereon (see 51 on 40 in Figure 8), a surface (outer surface 34; Figure 1-2) and a flexible element(flexible membrane 11; Figure 1-8) mounted between the surface and the platform (see 11 between 40 
a positioner operably coupled to at least one of the platform and the surface and operable to reduce the distance between the platform and the surface ([0039] build platform 40, which is coupled to a drive mechanism (not shown) for moving the build platform 40 towards and away from a wall 11 of the vessel 20 and [0045] The curing unit 30 comprises a drive mechanism (not shown) which is actuatable to move the curing unit 30 towards or away from the flexible wall 11),
wherein when the distance between the platform and the surface is so reduced (reduced from Figure 6 to Figure 5) the gap (gap 60; Figure 5 and 6) remains at least partially open (see gap 60 in Figure 5); wherein the gap is in pressure communication with an exterior (there is no separation or boundary between air gap 60 and exterior as shown in modified Figure 6 below that would impede air going from exterior to gap area) for pressure equalization between the gap and the exterior.
However, neither Liu nor Van Esbroeck teach:
the apparatus comprising a member comprising the surface, wherein the member and the flexible element tensioner are cooperatively arranged to define at least one pressure equalisation port therebetween or

the apparatus comprising a fluid occluding diaphragm across each of the at least one pressure equalisation port.

Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the
issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743